DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 has been considered by the examiner.
It is noted that a copy of NPL document to Chang et al. “A 40-to-64 Gb/s NRZ Transmitter With Supply-Regulated Front-End in 16 nm FinFET” was received on 01/05/2021 but was not cited in the IDS and therefore not considered. 

Election/Restrictions
3.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species,  there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2021.

Drawings
4.	The drawings (03/13/2020) are objected to because Fig. 7 step 720
the “performing a skew detection process” should be “performing a skew adjustment process”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Claim 1, line 11 the “chip skew detector” is shown as 351 in Fig. 3 (or 451 in Fig. 4, 351 in Fig. 9) and it is shown to perform the claimed “detect a skew difference between the first output signal and the second output signal”.  The first output signal is  Ma of lane A and the second output signal is Pb of lane B.  The first and second output signals originate from different lanes (also described in the instant specification).

Claim 1, lines 4-7 claim “an on chip multiplexing component configured to selectively output an in-phase component and a quadrature component of the serial data signals, 
Assuming  block 320 of Fig. 3 corresponds to the claimed “on chip multiplexing component” (Fig. 4, Fig. 9 also show corresponding components), block 320 implements skew adjustments to a first output signal or to a second signal but not to both a first output signal and a second output signal. (since one of the output signals is output from another lane based on what is claimed in lines 11-12 of  claim 1).

Claim 1, lines  8-10 claim “on chip output stage configured to selectively output signals from the multiplexing component, including the first output signal and the second output signal” must be shown.

Fig. 3,  330 corresponds to the claimed “output stage” (Fig. 4, Fig. 9 also show corresponding components) and is configured to selectively output signals from the multiplexing component (as shown in Fig. 3), including one of the the first output signal and the second output signal.  On chip multiplexing component 330 outputs one of the first and second output signals, the other one is output by another on chip multiplexing component  of another lane.  Therefore it does not output the first output signal and the second output signal as claimed.

Applicant could amend claim 1 to claim the source of one of the first and second output signals being an on chip output stage of another lane. 



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
6.	Claim 9 is objected to because of the following informalities:  
Claim 9 should depend on claim 8 (which recites “a first modulation lane” and “a second modulation lane”) and not claim 1.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 6 recites “aspects of a first output signal and a second output signal”. Since the specification does not provide a definition of what constitutes the claimed “aspects” what is encompassed by the claimed “aspects” as claimed claim 1 is unclear. 

	Dependent claims 2-9 are also rejected since they depend on rejected claim 1.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (U.S. 2013/0229211) in view of Bortolini (U.S. 5,105,293).
	With respect to claim 10, Nishiyama et al. disclose: detecting a skew difference between a first output signal and a second output signal on a chip (Fig. 5 or Fig. 10, function of block 14 step S2  of Fig. 6 [0066], S33 of Fig. 11. Skew detection between the output signals as show in Fig. 5, 10. [0058] discloses that LS is part of an LSI (semiconductor integrated chip  according to [0038]) wherein the first output signal and second output signal are (transmission signals as shown); and adjusting the skew automatically on chip based upon results of the detecting. (Fig. 5, Fig. 10 automatic adjustment of the skew performed by state machine 15 [0059], [0082]).
Nishiyama et al. do not disclose: modulation signals configured to modulate respective optical signals.
In the field of differential signal transmission, Bortolini discloses: modulation signals configured to modulate respective optical signals (Fig. 1, signals out of circuit 21 are modulation signals configured to modulate respective optical signals out of 28, 29, column 4, lines 30-44).

using a single fiber between 10A, 20A as a matter of implementing a known and suitable alternative communication way between 10A, 20A to that shown in Fig. 5, 10 of Nishiyama et al.

With respect to claim 11, modified Nishiyama et al disclose: wherein the first output 

signal is associated with a first modulation lane and the second output signal is 

associated with a second modulation lane (first modulation lane is the lane which 

modulates the first diode 29 (for example) and the second modulation 

lane is the lane which modulates the second diode 28 (for example)).


With respect to claim 12, modified Nishiyama et al disclose: wherein the first output 

signal is a positive signal of the first modulation lane (positive signal  for example the 

+ output of 13) and the second signal is a  negative signal of the second modulation 

lane (at the – output of 13).


Allowable Subject Matter
12.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  To overcome the 35 U.S.C. 112(b) rejection of claim 1 Applicant must amend claim 1 to precisely claim where the claimed implementing skew adjustments is performed.  Also the Drawing issue regarding the source of “the other one” of the first 
Based on the prior art of the record, the prior art record does not disclose or suggest 
An on chip optical device driver system: an on chip serializer configured to receive parallel data signals and forward a corresponding serial data signals; an on chip multiplexing component configured to selectively output an in-phase component and a quadrature component of the serial data signals, including implementing skew adjustments associated with a first modulation lane a second output signal associated with a second modulation lane; and an on chip skew calibration component configured to direct skew adjustment between the first output signal and the second output signal.

The above corresponds to an allowable form of claim 1 according to Examiner’s 

understanding of the instant invention and the prior art of the record.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Zhang et al. (U.S. 9,184,834) Fig. 2  discloses skew adjustment in an optical transmitter.

Perkins et al. (U.S. 2008/0175586) refer to the skew compensation of Fig. 7 performed at an optical transmitter.

Kim et al. (U.S. 2005/0129408) refer to the system of Fig. 2.

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/04/2021818